This opinion will be unpublished and
                         may not be cited except as provided by
                         Minn. Stat. § 480A.08, subd. 3 (2014).

                              STATE OF MINNESOTA
                              IN COURT OF APPEALS
                                    A14-1427

                                  State of Minnesota,
                                      Respondent,

                                           vs.

                                    Eric Peter Elijio,
                                       Appellant

                                  Filed April 27, 2015
                                       Affirmed
                                     Worke, Judge

                       Lake of the Woods County District Court
                                 File No. 39-CR-14-13

Lori Swanson, Attorney General, St. Paul, Minnesota; and

James C. Austed, Lake of the Woods County Attorney, Michelle E. Moren, Assistant
County Attorney, Baudette, Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, F. Richard Gallo, Assistant
Public Defender, St. Paul, Minnesota (for appellant)

      Considered and decided by Worke, Presiding Judge; Peterson, Judge; and

Connolly, Judge.

                        UNPUBLISHED OPINION

WORKE, Judge

      Appellant challenges his conviction of soliciting a child to engage in sexual

conduct, arguing that he is entitled to reversal of his Alford plea because he derived no
benefit from pleading guilty and the district court failed to verify that the plea was valid

before accepting it. We affirm.

                                          FACTS

         On or about January 6, 2014, Officer Brad Thoma received reports that 40-year-

old appellant Eric Peter Elijio was sending a 15-year-old female coworker text messages

indicating that he wanted to be her boyfriend.           The victim’s parents agreed to

communicate as the victim with Elijio to determine his intent. The following text

messages were exchanged:1

                January 6, 2014:
                Elijio: I really and truly want to ask you something?
                ....
                Victim: What do [you] need to ask[?]
                Elijio: Do you have a boyfriend. Because honestly you[’re]
                such a beautiful good looking girl and [I] am very much
                interested.
                Victim: How old [are you?]
                Elijio: Am 24 year[]s old beautiful
                Elijio: Am too old for [you]?
                Victim: I am dating . . . the one we worked with today and
                don’t [you] have a wife and kids
                ....
                Elijio: Yes I would [divorce] just for [you]. My love for
                [you] I’ll never let go I got so much love for [you].
                ....
                Victim: No just stop

                January 7, 2014:
                Victim: Hey sorry [you] just [caught] me off guard but [if]
                [you] want to talk and don’t want anyone to see the messages
                then we should email [because] my mom and dad check my
                phone. . . . [H]ere is my email . . . @yahoo.com



1
    Some errors have been corrected, but most of the text messages are verbatim.

                                              2
Elijio: Ok am glad for that [you] makes feel so good. Am so
excited to hold [you] and show [you] how much I care and
love [you].
....
Victim: Hey can [you] explain to me what all [you] want to
do when [you] say hold me and show me how much [you]
care and love me
Elijio: Honey honestly it’s a long story to cut it short I want
to hold [you] and squeeze [you] and make you feel[] like a
real woman.
Victim: Like so by squeeze do [you] mean get me in bed
[because] I am new to all this.
Elijio: Yes sweet[ie] and I would suck [you] up until
sweetheart.
 ....
Elijio: Do [you] know the price for a night [at a motel]
sweet[ie]. And would [you] stay [all] night so that I rock
your world sweet[ie]?
....
Victim: I don’t want this to be a one time night [are you]
wanting to just have sex or make love to me[?] To me there is
a difference [because] I’ve never been with a man before
Elijio: Babes this could never be a one night stand. Darlin I
do love [you] deeply from the bottom of my heart. So are
[you] a [virgin] then?
Victim: Yes which is why I am a little scared but very
excited too please tell me [you] really w[a]nt to make love to
me and not just scr[e]w me and le[a]ve me
Elijio: Honey honestly I want to make nice sweet love to
[you] baby.
Victim: [Your] age doesn’t bother me but I was wondering
kinda does my age bother [you] hope not [because] I will be
16 at the end of the month
Elijio: Honey it bother me a bit but [you] will be sweet 16 [at
the] end of the month.
....
Victim: [My] friend says that Baudette motel rents by the
hour for fishermen to get cleaned up so [you] can check there
and let me know [then] my friend will give a ride
Elijio: Ok I will check sweetheart it seems like [you] excited
and [horny] too honey?
Victim: Sweet ya I’m nervous but excited to have [you]
inside me [because] this is all new to me and won’t it hurt?


                              3
              Elijio: Darlin I do have it nice hard and sweet just for [you]
              honey.
              ....
              Victim: [D]id you get a room let me know.
              Elijio: I will check in a while sweet[ie] because I really want
              to suck your nice sweet p---y.
              Victim: Ok let me know when and where and time [because]
              I’m getting excited
              Elijio: Honey I will get [you] more excited when I suck [you]
              up honey.
              ....
              Elijio: [Are you] ready sweetheart because I am hard and
              ready. I will be going and wait [for you] by the hotel in a
              while.
              ....
              Elijio: [I]n a room sweet[ie] and what time you will be
              coming?
              Victim: [Okay what] is the room number and at 630
              Elijio: Room 31 sweet[ie] am waiting in it honey

       The victim’s parents contacted Officer Thoma after Elijio communicated that he

was waiting in a hotel room. When officers arrived, Elijio agreed to talk to them,

assumed why they were there, and allowed them to look through his cell phone. Officer

Thoma read the messages between Elijio and the victim. Elijio admitted that he knew

that the victim was 15 years old and that he was planning to have sex with her. Elijio was

charged with solicitation of a child to engage in sexual conduct, in violation of Minn.

Stat. § 609.352, subd. 2 (2012).

       On May 21, 2014, Elijio entered an Alford plea. The district court accepted

Elijio’s guilty plea and sentenced him to 15 months in prison, stayed for five years. This

appeal followed.




                                            4
                                     DECISION

Alford plea

       Elijio first argues that the district court should not have accepted his Alford plea

because he derived no benefit by pleading guilty. But the cases that Elijio cites state only

that an Alford plea must be valid—voluntary, intelligent, and accurate.          See North

Carolina v. Alford, 400 U.S. 25, 31, 91 S. Ct. 160, 164 (1970) (stating that the standard

for a valid plea is whether the plea represents a voluntary and intelligent choice among

the alternative courses of action open to the defendant); State v. Ecker, 524 N.W.2d 712,

716 (Minn. 1994) (recognizing that a valid guilty plea must be accurate, voluntary, and

intelligent); State v. Goulette, 258 N.W.2d 758, 760 (Minn. 1977) (holding that a district

court may accept a guilty plea, though the defendant claims innocence, if it reasonably

concludes that the evidence supports a guilty verdict and the plea is voluntarily,

knowingly, and understandingly entered).

       A plea is invalid when it is not accurate, intelligent, or voluntary. State v. Theis,

742 N.W.2d 643, 650 (Minn. 2007). This court reviews the validity of a guilty plea de

novo. State v. Raleigh, 778 N.W.2d 90, 94 (Minn. 2010). Elijio asserts that without

deriving a benefit, his guilty plea was not intelligently made.           The intelligence

requirement ensures that a defendant “understands the charges, understands the rights he

is waiving by pleading guilty, and understands the consequences of his plea.” State v.

Trott, 338 N.W.2d 248, 251 (Minn. 1983).

       Here, Elijio agreed to plead guilty as charged, waived a presentence investigation,

and agreed to a stayed 15-month sentence, with the understanding that if for some reason


                                             5
he was not deported,2 he would be subject to all probationary terms. Elijio’s reasons for

pleading guilty are unknown. Regardless of Elijio’s reasons for pleading guilty, the focus

is on the validity of his plea, not the benefit he gained by pleading guilty, and there is

nothing in the record to indicate that his plea was not intelligently made. Elijio agreed

that he understood the charge against him, that he was waiving certain constitutional

rights by pleading guilty, and the consequences of his plea—his sentence and the

conditions of his probation if he were not deported. See id. (stating that a plea is

intelligent when a defendant understands the charges, the rights he is waiving, and the

consequences of his plea).

Acceptance of plea

       Elijio next argues that the district court erred by accepting his Alford plea without

verifying the validity of the plea.

       An Alford plea permits a defendant to plead guilty while maintaining innocence,

“if the defendant reasonably believes, and the record establishes, the state has sufficient

evidence to obtain a conviction.” Ecker, 524 N.W.2d at 716 (citing Alford, 400 U.S. at

37, 91 S. Ct. at 167). A district court may accept an Alford plea “if the court, on the basis

of its interrogation of the accused and its analysis of the factual basis offered in support

of the plea, reasonably concludes that there is evidence which would support a jury

verdict of guilty and that the plea is voluntarily, knowingly, and understandingly


2
 It was anticipated that Elijio would be deported to Belize after he was released to the
custody of immigration.




                                             6
entered.” Goulette, 258 N.W.2d at 760.            Having determined that Elijio’s plea was

intelligent, we will review the voluntary and accuracy requirements.

       Voluntary

       “The voluntariness requirement insures that a guilty plea is not entered because of

any improper pressures or inducements.” State v. Brown, 606 N.W.2d 670, 674 (Minn.

2000) (quotation omitted). “To determine whether a plea is voluntary, the court examines

what the parties reasonably understood to be the terms of the plea agreement.” Raleigh,
778 N.W.2d at 96. Elijio does not claim that his plea was not voluntary. He claims only

that the district court failed to verify that his plea was voluntary because “many of the

required questions for a felony guilty plea were not asked . . . during the plea colloquy.”

       Elijio did not submit a petition to enter a guilty plea. But Elijio indicated on the

record that he understood (1) the plea agreement; (2) that he did not have to plead guilty

and that he could have a trial before a jury made up of 12 people; (3) that the state had the

burden of proving his guilt beyond a reasonable doubt and that all 12 jurors would have

to return a unanimous verdict finding him guilty beyond a reasonable doubt; (4) that he

had a right during trial to representation of an attorney, who would challenge the state’s

evidence and cross-examine its witnesses; (5) that his attorney would present a case at

trial, that witnesses could testify on his behalf, and that he could testify on his own behalf

but if he chose not to, no one could suggest that he was guilty because he chose to remain

silent; (6) that by pleading guilty he would not have a trial and was waiving any

challenges to his constitutional rights and any defenses that might be available to him;

(7) that he was pleading guilty to a deportable offense and that he would be deported


                                              7
soon after the matter was handled by the district court; and (8) that he was being charged

with solicitation of a child to engage in sexual conduct.

       Elijio also claims that nobody asked him if he “was fully informed as to the facts

of the case or that defense counsel represented [his] interest and fully advised him.” But

he agreed that he had an encounter with law enforcement and understood the charge

against him. He also acknowledged that after going “through the criminal complaint,

police reports, and photographs of text messages” that there was a very high likelihood

that he would be convicted of this charge if he had a trial. Elijio also agreed that his

attorney had been representing him since the beginning of the case, that she met with him

many times, that he had plenty of time to speak with her, and that he was “[v]ery much

happy” with her representation.

       Elijio claims that nobody asked him “if he knew he carried the presumption of

innocence.” But he indicated his understanding when his attorney explained that the state

had the burden of proving his guilt beyond a reasonable doubt and that all 12 jurors

would have to return a unanimous verdict finding him guilty beyond a reasonable doubt.

Finally, Elijio asserts that nobody asked him if he was under the influence of intoxicants,

has a mental disability, or was undergoing medical or psychiatric treatment. But Elijio

does not claim that he was under the influence of intoxicants, had a mental disability, or

was undergoing medical or psychiatric treatment when he pleaded guilty. Although these

questions should have been asked, Elijio fails to show that his plea was not voluntary

because he was not asked these questions.




                                             8
      Accurate

      Elijio argues that the district court failed to determine that a strong factual basis

existed to conclude that a jury would find him guilty. “Accuracy requires that the plea be

supported by a proper factual basis, that there must be sufficient facts on the record to

support a conclusion that [the] defendant’s conduct falls within the charge to which he

desires to plead guilty.” State v. Iverson, 664 N.W.2d 346, 349 (Minn. 2003) (quotation

omitted). An Alford plea meets the accuracy requirement when it contains both a strong

factual basis and the defendant’s agreement that the evidence is sufficient to support a

conviction. Theis, 742 N.W.2d at 649.

      Elijio agreed that if he did not plead guilty, a jury, based on all of the evidence,

would find him guilty of the charged offense. The district court accepted the complaint

“as the facts as to what [Elijio was] pleading guilty.” Elijio agreed that the complaint

would serve as a “summary of all of the evidence that the [district court would]

review . . . to determine whether Elijio would be found guilty.” See Williams v. State,

760 N.W.2d 8, 13-14 (Minn. App. 2009) (concluding that statements in a complaint,

combined with defendant’s partial recollection, established strong factual basis to support

plea), review denied (Minn. Apr. 21, 2009).

      Elijio pleaded guilty to solicitation of a child to engage in sexual conduct. “A

person 18 years of age or older who solicits a child or someone the person reasonably

believes is a child to engage in sexual conduct with intent to engage in sexual conduct is

guilty of a felony.” Minn. Stat. § 609.352, subd. 2. The complaint shows that Elijio was

40 years old when he sent text messages to the 15-year-old victim whom he knew to be


                                              9
under 16 years old. Elijio’s text messages show that he solicited the victim to engage in

sexual conduct. Elijio told the victim that he wanted to “make nice sweet love” to her

and “suck [her] nice sweet p---y.” Although Elijio denied sending text messages on

January 6, he admitted that he sent messages on January 7. The record establishes a

strong factual basis for Elijio’s plea.

Sufficiency of evidence

       Finally, Elijio argues that without a proper Alford plea, the record does not support

his conviction. We have already determined that Elijio’s Alford plea is valid; therefore,

the record supports his conviction.

       Affirmed.




                                            10